       Case 2:20-cv-02240-JAR-JPO Document 11 Filed 10/09/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

EUGENE SCALIA,                                    )
SECRETARY OF LABOR,                               )
UNITED STATES DEPARTMENT                          )
OF LABOR,                                         )
                                                  )
       Plaintiff,                                 )
                                                  )           CIVIL ACTION FILE
       v.                                         )           NO. 2:20-cv-2240
                                                  )
GREG HEIDRICK, C.P.A., P.A., and                  )
GREG HEIDRICK, individually,                      )
                                                  )
       Defendants.                                )

                                   NOTICE OF SETTLEMENT
       Plaintiff hereby files this notice to inform the Court the parties have reached an

agreement to resolve all matters in this case. Plaintiff and Defendants need more time to finalize

the settlement agreement and prepare the necessary documents to file with the Court. Therefore,

Plaintiff requests the parties be granted 30 days to finalize the settlement agreement and file the

necessary documents with the Court.




                                              Kate S. O’Scannlain
                                              Solicitor of Labor

                                              Christine Z. Heri
                                              Regional Solicitor

                                              Evert H. Van Wijk
                                              Associate Regional Solicitor

                                              s/ Laura O’Reilly
                                              Laura O’Reilly
                                              Trial Attorney
                                              KS Bar #25856
      Case 2:20-cv-02240-JAR-JPO Document 11 Filed 10/09/20 Page 2 of 2




                                             2300 Main Street, Suite 1020
                                             Kansas City, MO 64108
                                             (816) 285-7260
                                             (816) 285-7287 (fax)
                                             OReilly.Laura.M@dol.gov

                                             Attorneys for Plaintiff, Secretary of Labor,
                                             U.S. Department of Labor


                                 CERTIFICATE OF SERVICE

   I hereby certify that a copy of the foregoing Notice of Settlement was sent by email this 9th
day of October, 2020, to:


Greg Heidrick
Greg Heidrick, C.P.A., P.A.
10965 Granada Lane, Suite 103
Overland Park, KS 66211
Greg@heidrickcpa.com

                                                            /s/Laura O’Reilly
